MEMORANDUM **
Howard L. Boers and Donna M. Boers, and their son and daughter-in-law Michael S. Boers and Dana Rae Boers, appeal pro se the district court’s judgment dismissing with prejudice their action alleging that federal officials violated the Privacy Act by destroying a document evidencing a 1987 foreclosure on their farm. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Schmier v. U.S.Ct. of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002), and we may affirm on any ground supported by the record, Steckman v. Hart Brewing, Inc., 143 F.3d 1293, 1295 (9th Cir.1998).
Appellants’ Privacy Act claim is untimely because they learned of the alleged improper non-disclosure or destruction of the 1987 foreclosure document more than two years before commencing this action. See 5 U.S.C. § 552a(g)(5); cf. Rose v. United States, 905 F.2d 1257, 1259 (9th Cir.1990) (Privacy Act’s two-year statute of limitations begins to run when plaintiff knows or has reason to know of the alleged violation).
The district court did not err in dismissing the complaint without leave to amend because amendment would be futile. See Schmier, 279 F.3d at 824.
Appellants’ remaining contentions lack merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.